Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 10 and 12-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,184,873. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of U.S. Patent No. 11,184,873 disclose claims 1-7, 10 and 12-17 of the instant application.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities: 
Claim 1, line 3, “the paging type” should be “a paging type”;
Claim 1, line 6, “a core network paging” should be “the core network paging”;
Claim 11, line 1, “for implementing the method according to claim 8” should be deleted. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 9, 11 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pradas et al. US 2018/0084524, of record.
Claims 8 and 11:
Pradas et al. discloses a base station for implementing the method according to claim 8, comprising a processor, a transceiver and a memory, wherein the processor is configured to read a program stored in the memory, wherein the transceiver is configured to receive and transmit data, and the memory is configured to store therein data for the operation of the processor (Pradas et al.; Fig. 14; [0108]) and a paging method, comprising:
determining, by a base station, a paging type of a paging for a UE (the second radio network node 14 is informed of (i) paging parameters of a radio access network paging indicating PO and identity of the wireless device 10 in the RAN e.g. as associated at the first radio network node and (ii) paging parameters of a core network  paging indicating PO and/or identity of the wireless device 10 in the CN; Pradas et al.; Fig. 11; [0086]) upon the base station initiates the paging for the UE (in response to a paging request; Pradas et al. [0086]), the paging type comprising an access network (RAN; Pradas et al. [0086]) paging initiated by an access network or a core network (CN; Pradas et al. [0086]) paging initiated by a core network; and transmitting, by the base station, a paging message for determining the paging type to the UE (1105; Pradas et al.; Fig. 11).
Claims 9 and 18:
Pradas et al. discloses wherein indication information of the paging type is carried in the paging message, or
a predetermined parameter expressed in a predetermined expression mode is carried in the paging message, and different expression modes of the predetermined parameter correspond to different paging types; or
a first predetermined parameter is carried or not carried in the paging message, wherein it is determined whether the first predetermined parameter is carried in the paging message in accordance with the paging type (The second radio network node 14 then uses the received paging parameters to perform the paging.  E.g. the second radio network node may transmit two paging messages; one paging message in a PO based on identity of the wireless device in the first radio network node 12 and a second paging message in a PO based on identity of the wireless device in the CN; Pradas et al.; [0087]; [0085]-[0088]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX SKRIPNIKOV/           Primary Examiner, Art Unit 2416